Citation Nr: 1504986	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease (low back disability) prior to August 3, 2012, and 40 percent disabling since that time.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that confirmed and continued a 10 percent disability rating.  In September 2012, the RO increased the rating to 40 percent, effective August 3, 2012.

By way of background, an April 2004 rating action granted service connection for lumbosacral strain, assigning a 10 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the April 2004 rating action became final.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given his pain and corresponding functional impairment, including during flare-ups, since May 9, 2011, his forward flexion of the thoracolumbar spine has been limited to 30 degrees or less with no ankylosis.

2.  Throughout the appeal, the Veteran's lumbosacral strain has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Effective May 9, 2011, the criteria for a 40 percent evaluation, and no more, for low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a separate 10 percent evaluation for sciatic neuropathy of the left leg have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the March 2012 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate her increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was also afforded two VA examinations, in June 2011 and July 2012, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that his lumbosacral strain has worsened in severity since the most recent 2012 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran expressed satisfaction with the current 40 percent rating for his low back disability, see January 2012 VA Form 9.  The Veteran, however, asserts that the 40 percent rating should be retroactive to the date his filed this claim on May 9, 2011.  There is a separate noncompensable rating in effect for sciatica neuropathy of the left lower extremity.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the back disability.  

At his June 2011 VA examination, the Veteran reported constant pain in his low back, described as sharp and aching, and flare-ups of increased pain several times per week that lasted for several hours.  He reported no incapacitating episodes of back pain over the past 12 months as defined by bedrest and prescribed by a physician.  February 2012 private treatment records showed flexion of 21 degrees and with pain.  At the July 2012 VA examination, the Veteran's forward flexion was 10 degrees, with objective evidence of painful motion at 5 degrees.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

These findings of forward flexion of the thoracolumbar spine less than 30 degrees, as well as the Veteran's impairment during flare-ups, warrants a 40 percent rating as of the date of the Veteran's claim, May 9, 2011.  The criteria for a higher rating are not met.  There is no evidence of ankylosis of the spine, the ROM findings are inconsistent with ankylosis, and the Veteran has not contended otherwise.  There is also no evidence of intervertebral disc syndrome; therefore DC 5243 is not for application.  Thus, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating effective May 9, 2011.  For the entire appeal period, however, a rating in excess of 40 percent is not warranted.  

Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

The Veteran's service-connected left leg sciatic neuropathy is currently rated noncompensable under 38 C.F.R. § 4.124a, DC 8620.  Under DC 8620, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for neuritis (the same ratings could be provided for incomplete paralysis under Diagnostic Code 8520) which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8620.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Private treatment records from February to March 2012 show the Veteran reported pain down his left leg to his foot, and tingling and intermittent numbness in his left foot.  The July 2012 VA examiner diagnosed left leg sciatica.  However, upon examination, sensation to light touch was normal.  The examiner noted no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted no other neurological abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/ pathological reflexes).

Consequently, the Board finds that a 10 percent evaluation is warranted under DC 8620 for left leg sciatic neuropathy.  See 38 C.F.R. § 4.124a.  A higher evaluation is not warranted as sensory testing at the July 2012 VA examination was normal, and therefore, the Veteran's neurological symptoms are not shown to be moderate or severe in degree.  

Aside from left leg sciatica, there is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability, so additional ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbosacral strain; namely, limited ROM due to pain and functional loss and left leg sciatica.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for lumbosacral strain with disc disease is granted effective May 9, 2011.

A rating in excess of 40 percent for lumbosacral strain with disc disease is denied.

A separate 10 percent evaluation for left leg sciatic neuropathy is granted, subject to the regulations governing monetary awards.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


